      Case 2:18-cv-00613-TLN-CKD Document 30 Filed 05/12/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


LAMBERT G. CHAMBERS,                         No. 2:18-cv-0613 TLN CKD P

               Plaintiff,

       v.

R. MCFADDEN-JENSEN, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Lambert G. Chambers, CDCR # C-17074, a necessary and material witness in a settlement
conference in this case on August 12, 2020, is confined in Mule Creek State Prison (MCSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Deborah Barnes, by video conference from his place of confinement, to
the U. S. District Court, Courtroom #27, 501 I Street, Sacramento, California 95814, on
Wednesday, August 12, 2020 at 10:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Pete Buzo, Courtroom Deputy, at (916) 930-4128.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: May 12, 2020
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
